Citation Nr: 1626858	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-13 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorders other than posttraumatic stress disorder (PTSD), including mood disorder not otherwise specified (NOS) and other specified depressive disorder, with obsessive compulsive disorder (OCD), polysubstance abuse, cannabis use disorder, and stimulant use disorder (collectively, acquired psychiatric disorders other than PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In April 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the Veteran's initial claim was for entitlement to service connection for PTSD.  However, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claim cannot be considered confined to any one particular psychiatric diagnosis alone where varying diagnoses are reasonably raised by the record.  Accordingly, the Veteran's claim has been re-characterized to include other psychiatric diagnoses of record.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's acquired psychiatric disorders other than PTSD are etiologically related to active duty.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's acquired psychiatric disorders other than PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for acquired psychiatric disorders other than PTSD.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that his current acquired psychiatric disorders are due to his experiences in service, including service in the Republic of Vietnam.  

The evidence shows that the Veteran has been diagnosed with mood disorder NOS, OCD, polysubstance abuse, other specified depressive disorder, cannabis use disorder, and stimulant use disorder.  Thus, the first criterion for establishing service connection, a current disability, has been met.  The Board notes that the Veteran also previously filed a claim for entitlement to service connection for anxiety which was denied by the RO in November 2013; however, the record does not reflect a diagnosis of an anxiety disorder.  

With respect to an in-service event, while the Veteran's service treatment records do not reflect complaints of or treatment for any acquired psychiatric disorder or psychiatric symptoms, the Veteran has consistently and credibly asserted that he experienced traumatic events while serving in the Republic of Vietnam.  A layperson is competent to report on matters of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); see also Davidson, 581 F.3d at 1316.  The record reflects that the Veteran served in Vietnam from 1969 to 1970, and that his Military Occupational Specialty was helicopter repair.  The Veteran has reported that he was exposed to indirect mortar fire as well as to blood and body parts while repairing helicopters that had been used in rescue attempts.  Furthermore, he has related that he developed a heightened sense of suspiciousness because a barber working for the enemy infiltrated his base.  While these reported events are not otherwise documented, they are consistent with the places, types, and circumstances of the Veteran's service during the Vietnam era, and there is no evidence to the contrary.  38 U.S.C.A. § 1154(a).  Accordingly, the Board finds the Veteran has established an in-service event for service connection purposes.

With respect to a nexus between the in-service events and the Veteran's currently diagnosed acquired psychiatric disorders, there are two competent medical opinions of record, both of which are positive to the Veteran's claim.  The Veteran first underwent VA examination in December 2012, at which time the examiner diagnosed the Veteran with mood disorder NOS, OCD, and polysubstance abuse.  The examiner opined that the Veteran's mood disorder NOS was at least as likely as not caused by or related to his military experiences.  In support of the opinion, the examiner noted that the Veteran described experiencing severe mood symptoms beginning during his Vietnam service and continuing to the present.  With respect to OCD and polysubstance abuse, the examiner opined that the disorders were at least as likely as not caused by or related to the Veteran's mood disorder NOS.  The examiner stated that the Veteran described comorbid OCD symptoms, including frequent checking and obsessive behaviors, used to self-manage mood symptoms.  The Veteran's polysubstance abuse was noted to be in chronic and sustained remission, and to have developed when the Veteran returned from Vietnam and used drugs and alcohol to self-manage symptoms of his mood disorder.  

The Veteran again underwent VA examination in December 2014, at which time the examiner diagnosed other specified depressive disorder and OCD, as well as cannabis use disorder and stimulant use disorder, both in full sustained remission.  The examiner opined that the Veteran's other specified depressive disorder was at least as likely as not caused by or related to situations experienced in the military.  In support of the opinion, the examiner noted that the Veteran described mood symptoms dating back to his military service which had been a chronic problem since that time.  Similarly to the December 2012 examiner, the December 2014 examiner also opined that OCD, cannabis use disorder, and stimulant use disorder were related to the Veteran's depressive disorder.  The examiner noted that these disorders developed as a way for the Veteran to cope with his mood symptoms.  

In support of the Veteran's claim, two of his siblings submitted lay statements regarding his symptoms and their onset.  Both siblings noted that the Veteran used to be easygoing and happy-go-lucky, but when he returned from Vietnam he was difficult to talk to and virtually disappeared from his family's lives for 35 years.  The Veteran has reported that after returning from Vietnam he disconnected from family members and moved away without saying goodbye due to his symptoms.  He testified in April 2016 that when he returned from Vietnam he had difficulty being around and interacting with people, including family, and chose to live a nomadic lifestyle as a result.  The Veteran is competent to describe his symptoms, and his siblings are competent to describe what they observed.  See Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology).  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the competent medical evidence reflects that the Veteran's acquired psychiatric disorders other than PTSD, specifically mood disorder NOS and other specified depressive disorder, are etiologically related to active duty service.  Additionally, while the evidence does not reflect that the Veteran's diagnosed OCD, polysubstance abuse, cannabis use disorder, and stimulant use disorder are directly related to his active duty service, the competent medical evidence does demonstrate that these conditions are proximately due to his mood disorder and depressive disorder, which have been granted service connection herein.  Accordingly, service connection for these conditions is warranted on a secondary basis.  See 38 C.F.R. § 3.310.  As such, service connection for the collected acquired psychiatric disorders other than PTSD named above is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for acquired psychiatric disorders other than PTSD, specifically mood disorder NOS, and depressive disorder with OCD, polysubstance abuse, cannabis use disorder, and stimulant use disorder, is granted.


REMAND

The Veteran also asserts that he has PTSD related to active duty service.  While the Veteran's VA treatment records reflect that he was diagnosed with PTSD by a licensed clinical social worker, the December 2012 and December 2014 VA examiners each found that the Veteran did not meet all of the criteria for a PTSD diagnosis.  Specifically, the examiners found that the Veteran did not have chronic or persistent re-experiencing of the traumatic event or intrusion symptoms.  Upon review of the Veteran's VA treatment records, in particular August 2012 and December 2013 records, it is clear that he has reported experiencing flashbacks.  As neither VA examiner addressed the report of flashbacks when making the determination that the Veteran did not have re-experiencing or intrusion symptoms, the Board finds remand is warranted so that an addendum opinion may be obtained.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since February 2015.

2.  After the above development has been completed to the extent possible, send the claims file to the VA examiner who provided the December 2014 examination and opinion, or an appropriate substitute if unavailable, for an addendum opinion which specifically addresses the report of flashbacks in the Veteran's VA treatment records.  Following review of the claims file, the examiner should again provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD and, if so, identify the stressors upon which the diagnosis is based.

The examiner should explain the reasoning for any opinion provided.  If the examiner determines that another examination is necessary before offering and opinion, then an examination should be scheduled.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


